Motion by the respondent, Lance H. Falow, for reinstatement to the bar as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 1, 1985, under the name Lance Howard Falow. By decision and order on motion of this Court dated June 10, 1991, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent. By decision and order on motion of this court dated April 15, 1993, the issues raised were referred to the Honorable George J. Balbach, as Special Referee to hear and report. Upon the death of the Special Referee, this Court, by decision and order on motion dated April 29, 1996, referred the matter to the Honorable Leon A. Beerman, as Special Referee to hear and report. By decision and order on motion of this Court dated December 13, 1996, the Honorable Leon A. Beerman was relieved as Special Referee and the Honorable Lawrence N. Martin, Jr., was appointed Special Referee to hear and report. By decision and order on motion of this Court dated June 4, 1998, the respondent’s motion to disqualify the Honorable Lawrence N. Martin, Jr., as Special Referee and to appoint a different Special Referee to commence the hearing ab initio was denied. By opinion and order of this Court dated September 27, 1999, the respondent was suspended from the practice of law for a period of five years, commencing October 27, 1999 (see Matter of Falow, 260 AD2d 120 [1999]). By decision and order on motion of this Court dated March 30, 2009, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney, including but not limited to the status of his continuing legal education credits. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is *675Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent, Lance H. Falow, admitted as Lance Howard Falow, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name Lance Howard Falow to the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Skelos, Fisher and Dillon, JJ., concur.